DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of text analysis without significantly more. The claims 1 and 5 recite storing a plurality of question sentences and answer/response sentences (i.e., a data storage step), perform analysis on a sentence to be processed (i.e., a data evaluation step), generating a first vector corresponding to a word in the sentence and a frequency/count of the word (i.e., a data evaluation step), generating a second vector of a meaning of the sentence (i.e., a data evaluation step), generating an integrated vector having the first and second vectors ((i.e., a data evaluation step) and selecting one of the response sentences based on the integrated vector (i.e. a data retrieval step), corresponding to the mental processes category of abstract ideas. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (processing circuitry, device) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because retrieving response/answer sentences from storage/registration corresponds to well-understood, routine, conventional computer functions of storing and retrieving information in memory as recognized by the court decisions listed in MPEP § 2106.05.
          The dependent claims 2-4, 6 and 7 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.

Allowable Subject Matter
Claim 1-7 are allowable over the prior art of record pending applicant address the 101 rejection of the claims.
Magliozzi (US 2018/0131645 A1) discloses training a chatbot to retrieve response to a query based on a database of question answer pairs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658